IN THE COURT OF APPEALS OF IOWA

                                      No. 15-1091
                                  Filed April 27, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARCHELLO REMBERT,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Nathan

Callahan, District Associate Judge.



      Marchello Rembert appeals following his guilty plea. AFFIRMED.




      William Monroe of the Law Office of William Monroe, Burlington, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vogel and Potterfield, JJ.
                                         2


DANILSON, Chief Judge.

       Marchello Rembert appeals following his guilty plea to operating while

intoxicated, first offense, in violation of Iowa Code section 321J.2(2)(a) (2013).

He asserts trial counsel was ineffective in allowing him to plead guilty to the

charge without a factual basis. See State v. Keene, 630 N.W.2d 579, 581 (Iowa

2001) (“If a defendant enters a plea of guilty to a crime and the record fails to

disclose a factual basis, defense counsel fails to provide effective assistance.”).

       Section 321J.2(2)(a) provides:

              A person commits the offense of operating while intoxicated
       if the person operates a motor vehicle in this state in any of the
       following conditions:
              a. While under the influence of an alcoholic beverage or
       other drug or a combination of such substances.
              b. While having an alcohol concentration of .08 or more.
              c. While any amount of controlled substance is present in the
       person, as measured in the person’s blood or urine.

       Rembert was charged after being involved in a single-car accident in

which he admits he was the driver. Both paramedics and officers smelled an

alcoholic beverage on Rembert’s breath at the scene and at the hospital. When

asked if he had been drinking and smoking marijuana, Rembert replied

“probably” to both questions.     And Rembert did admit he operated a motor

vehicle while intoxicated. There is a factual basis to support the charge. See

State v. Ortiz, 789 N.W.2d 761, 768 (Iowa 2010) (“[T]he record does not need to

show the totality of evidence necessary to support a guilty conviction, but it need

only demonstrate facts that support the offense.”).         Trial counsel was not

ineffective for allowing Rembert to enter the guilty plea or failing to seek

dismissal of the charge. We affirm.

       AFFIRMED.